    Case: 1:21-cv-01748 Document #: 6 Filed: 03/31/21 Page 1 of 3 PageID #:23




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

HP TUNERS, LLC, a Nevada limited   )
liability company,                 ) CASE NO. 21-cv-1748
                                   )
                       Plaintiff,  )
                                   )
        vs.                        )
                                   )
DREW JOHNSON, MAKENZIE STEINHOFF, )
and JOHNSON CUSTOMS, LLC, an Iowa  )
limited liability company,         )
                                   )
                       Defendants. )




                        EXHIBIT A TO COMPLAINT
                          Case: 1:21-cv-01748 Document #: 6 Filed: 03/31/21 Page 2 of 3 PageID #:24
Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                Sell     Watchlist       My eBay


                            Shop by
                            category                  Search for anything                                                                                      All Categories                         Search

      Back to search results | Listed in category:   eBay Motors > Automotive Tools & Supplies > Diagnostic Service Tools > Code Readers & Scanners                                                             | A




                                                                                                 WRECKLESS VCM Editor Unlimited 5.0 Pro
                                                                                                                                                                                    Shop with confidence
                                                                                                 software !!NO CREDITS NEEDED!!
                                                                                                 WRECKLESS VCM EDITOR FOR HP TUNERS MPV 1, 1PRO, AND                                       eBay Money Back Gu
                                                                                                 2                                                                                         Get the item you order
                                                                                                                                                                                           your money back. Lear
                                                                                                     1 viewed per hour


                                                                                                   Condition: New                                                                   Seller information
                                                                                                                                                                                    make-stei (1053    )
                                                                                                                                                                                    99.3% Positive feedback
                                                                                                       Price:
                                                                                                                US $100.00                             Buy It Now
                                                                                                                No Interest if paid                                                    Save this Seller
                                                                                                                in full in 6 mo on                    Add to cart                   Contact seller
                                                                                                                $99+*                                                               See other items



                                                                                                        Best
                                                                                                                                                      Make Offer
                                                                                                       Offer:

                                                                                                                                                    Add to Watchlist



                                                                                                         1-year accident protection plan from
                                                                                                         SquareTrade - $14.99
                                                                                                         10 minute call for repair assistance with a
                                                                                                         certified technician - $14.95


                                                                                                       Longtime member                         Free local pickup


                                                                                                    Shipping: Free Local Pickup | See details
                                                                                                                   Item location: Sioux City, Iowa, United States
                              Have one to sell?         Sell now                                                   Ships to: Local pick-up only

                                                                                                     Delivery: Varies

                                                                                                   Payments:


                                                                                                                   *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                   terms and apply now

                                                                                                                            Earn up to 5x points when you use your
                                                                                                                            eBay Mastercard®. Learn more

                                                                                                      Returns: Seller does not accept returns |               See details




   Similar sponsored items




   Launch Roxie W                      Smart Zed-Bull No Tokens               1 Set Multi-languages Mini           1 Set Multi-languages Mini                 Main Cable for VCM2 Car                 Ford IDS VC
   Automatic Pre & Post…               Needed Mini Zedbull NEW                Smart Zed-Bull No Token…             Smart Zed-Bull No Token…                   Diagnostic Tool for Ford…               VCMM Deale
                         Case: 1:21-cv-01748 Document #: 6 Filed: 03/31/21 Page 3 of 3 PageID #:25
   $450.00                         $55.10                             $46.54                               $48.99                             $24.99                      $5,295.00
   Free shipping                   Free shipping                      $48.99                               Free shipping                      Free shipping               Free shippin
   Seller 100% positive            Seller 100% positive               Free shipping                        New                                Seller 99.5% positive       Last one
                                                                      New




   Related sponsored items




   HP Tuners MPVI2 Tuner           HP Tuners M02-000-0                HP TUNERS M02-008-20                 HP Tuners HPTM02-000-0             HP Tuners VCM Suite         HP TUNERS
   VCM Suite w/ 2 Univers…         MPVI2 VCM Suite Standar…           MPVI2 w/Pro Features an…             MPVI2 VCM Suite Standar…           MPVI2 with Pro Feature S…   Features and
   $394.97                         $299.99                            $1,499.78                            $299.99                            $649.96                     $1,024.88
   Free shipping                   Free shipping                      Free shipping                        Free shipping                      Free shipping               Free shippin
   Seller 99.7% positive           Seller 99.7% positive              Last one                             Seller 99.7% positive              Seller 99.6% positive       Seller 98.9%




   Description         Shipping and payments



                                                                                                                                                               eBay item number: 16478
     Seller assumes all responsibility for this listing.


        Item specifics
        Condition:       New                                                                   Manufacturer Part Number:          4.0.1 5.0 pro
        Brand:           Wreckless                                                             UPC:                               Not Applicable


     THIS IS NOT A HARDWARE DEVICE! THIS LISTING IS FOR A DOWNLOAD LINK TO THIS SOFTWARE ONLY!"HP TUNERS"
     WRECKLESS VCM Editor "Unlimited 5.0 pro software" NO CREDITS NEEDED 2 UNLOCKED VEHICLES LIST BELOW!WRECKLESS
     VCM Editor UNLIMITED 5.0 for USE WITH HPTUNERS UNITS MPV 1, 1 PRO, AND MVP 2Unlocked vehicles include all:Ford 97-2016
     97-2015Jeep 97-2014Chevrolet 97-2014Dodge 97-2014NO ADDITIONAL PURCHASE NECESSARY FOR SAVING AND FLASHING O
     ABOVE VEHICLE LIST. Make sure to read the full item description ! This is software that can be used with the HP Tuners MPV 1, 1 PRO
     UNITS which included all vehicles listed above with no other purchase necessary to read write or save for these vehicles only. No Refu
     will be accepted due to buy mistakes so ask before purchase if you have questions !! LISTED AS LOCAL PICK UP ONLY SO THAT EBA
     DOES NOT EXPECT US TO PROVIDE A TRACKING NUMBER. WE WILL SEND YOU A DIGITAL LINK TO DOWNLOAD THE SOFTW
     AS SOON AS YOU PAY FOR THE LISTING. AFTER THE PURHASE PLEASE PROVIDE AN EMAIL FOR US TO SEND YOUR DOWN
     LINK. If you don't provide an email we will send the link via Ebay messaging. Thanks for your purchase and have a great Day!




This is a private listing and your identity will not be disclosed to anyone except the seller.
Back to search results
More to explore : Luggage for Harley-Davidson VCM, Grips for Harley-Davidson VCM, Motorcycle Accessories for Harley-Davidson VCM, Fairings & Bodywork for Harley-Dav
Motorcycle Mirrors for Harley-Davidson VCM, Motorcycle Parts for Harley-Davidson VCM, Motorcycle Electrical & Ignition Parts for Harley-Davidson VCM,
Unbranded Motorcycle Accessories for Harley-Davidson VCM, Motorcycle Parts for 1930 Harley-Davidson VCM, Parts Unlimited Grips for Honda




  About eBay     Announcements     Community     Security Center   Resolution Center   Seller Center   Policies   Aﬃliates   Help & Contact   Site Map
